DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 05/18/2021 has been entered.  Claims 1, 5-6, 12, and 16 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 12 and 16 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 05/18/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-11 are dependent on claim 1.
Claims 13-15 are dependent on claim 12, and
Claims 17-20 are dependent on claim 16.

Regarding claims 1, 12, and 16, the prior art of record either individually or in combination does not disclose or fairly suggest a system, an auxiliary device, and a mobile computing device for providing translation with the claimed detailed limitations such as the use of “an auxiliary device microphone configured to continually listen for first speech input from a first user; and an auxiliary device communication interface configured to transmit the first speech input”, the use of “a mobile computing device wirelessly coupled to the auxiliary device, the mobile computing device comprising: a mobile computing device microphone configured to continually listen for second speech input from a second user while the auxiliary device microphone listens for the first speech input from the first user; a mobile computing device communication interface configured to receive the first speech input from the auxiliary device and to transmit information to the auxiliary device”, the use of “one or more processors configured to detect an endpoint in at least the second speech input based on natural language, and process the first speech input and the second speech input”, and the use of “an output adapted to provide at least one of the processed first speech input or the processed second speech input, wherein the processed first or second speech input is a translated version of the first or second speech input” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicant’s Remarks & Arguments filed on 05/18/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
05/28/2021